Citation Nr: 0620785	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-01 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than May 1, 2001 
for the award of a 100 percent disability evaluation for the 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for diabetes mellitus.

3.  Entitlement to an effective date earlier than May 8, 2001 
for the award of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1969 and from November 1972 to April 1974.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation for his 
service-connected PTSD was received on May 1, 2001.

2.  The evidence of record does not demonstrate that it was 
factually ascertainable during the one year period prior to 
the date of the May 1, 2001 claim that he was entitled to a 
100 percent disability evaluation for the PTSD.

3.  The veteran filed his claim for a service connection for 
diabetes mellitus and hypertension, claimed as secondary to 
diabetes mellitus, on May 30, 2001.  




CONCLUSIONS OF LAW

1.  Under governing law, the effective date of the award of a 
100 percent disability evaluation for the service-connected 
PTSD is May 1, 2001.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.400(o)(2), Part 4, including §§ 4.1, 4.2, 4.7, Diagnostic 
Code (DC) 9411 (2005).

2.  Under governing law, the effective date of the award of 
service connection for diabetes mellitus and hypertension is 
May 8, 2001.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110(g) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.114, 3.159, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
444 F.3d 1328, rev'd on other grounds (Fed. Cir. 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2001 and December 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  In addition, the veteran was advised, by virtue of a 
detailed December 2003 statement of the case (SOC) and March 
2006 supplemental statement of the case (SSOC) issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate his claims.  
We therefore believe that appropriate notice has been given 
in this case.  Further, the claims file reflects that the 
December 2003 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).


Applicable laws and regulations

Increased evaluation

According to 38 C.F.R. § 3.400(o)(2) (2005), the effective 
date of an increase in compensation is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise the date of receipt of the 
claim.  Servello v. Derwinski, 3 Vet. App. 196 (1992) held 
that the Board must look at all communications that can be 
interpreted as a claim for an increased rating, as well as 
all the evidence of record, and determine the earliest date 
as of which, within the year prior to the claim, the increase 
in disability was ascertainable.

In order to justify a 50 percent disability for bipolar 
disorder, there must be occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger to self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  38 C.F.R. Part 4, DC 9411 (2005).


Service connection 

Generally, the effective date of an award of service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2005).

The effective date of awards based on a liberalizing law or 
VA issue will be assigned in accordance with the facts found; 
it will not usually be earlier than the effective date of the 
change in the law.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.114 (2005).  If review is initiated by 
VA or at the request of the claimant within one year of the 
effective date of the liberalizing law or issue, benefits may 
be authorized from the date of the change.  38 C.F.R. 
§ 3.114(a)(1) (2005).

According to Liesegang v. Secretary of Veterans Affairs, 312 
F.3d 1368 (2002), the effective date of the regulation that 
added diabetes mellitus to the list of those diseases that 
may be presumed to be related to exposure to Agent Orange is 
May 8, 2001.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.




Factual background and analysis

Effective date of the PTSD evaluation

The veteran filed a claim requesting an increased evaluation 
for his service-connected PTSD in April 2001; it was received 
at the RO on May 1, 2001.  The relevant evidence developed 
during the one year period prior to this claim included VA 
outpatient treatment records dated between 2000 and 2001.  On 
May 22, 2000, the veteran called the clinic.  He stated that 
he had had a problem with alcohol in the past, which he 
denied having now.  His mood was described as dysphoric, and 
without suicidal or homicidal ideation.  On May 30, 2000, he 
stated that he wanted help with PTSD and said that he was no 
longer drinking.  On the 19th of July, 2000, he reported 
having had multiple PTSD symptoms since his discharge from 
service, but that he was most concerned with his anger which 
had led to violent behavior in the past.  On August 8, 2000, 
the veteran admitted to having 7 beers per week recently and 
to having anger management issues.

After a careful review of the evidence of record, it is found 
that an effective date earlier than May 1, 2001 for the award 
of a 100 percent disability evaluation for the service-
connected PTSD is not warranted.  The evidence noted above 
simply does not show that the veteran was entitled to such a 
rating during the one year time period prior to the filing of 
his claim for an increased rating.  The VA treatment notes do 
not demonstrate the presence of gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger to self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation or own 
name, as would be needed to justify the assignment of a 100 
percent disability evaluation.  While the veteran reported 
that he had problems with violence in the past and anger 
issues, the extent of the past violence was not elaborated on 
nor was there any evidence of record indicating that the 
veteran had had violent episodes due to his PTSD within one 
year of the submission of his claim for an increased rating.  
The Board finds this evidence does not equate to the veteran 
being a persistent danger to others.  Nor did the evidence 
demonstrate that a 70 percent evaluation was ascertainable.  
It did not show any suicidal ideation.  The veteran was not 
displaying obsessional rituals which interfered with routine 
activities, speech that was intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, or neglect of personal appearance and 
hygiene.  Nor was there any objective evidence that he had 
difficulty adapting to stressful circumstances (including 
work or a worklike setting) or had an inability to establish 
and maintain effective relationships.  There were also no 
Global Assessment of Functioning (GAF) Scores provided during 
the time period in question.  Therefore, no clinician had 
provided such a score that would have illustrated the 
veteran's overall psychological, social, and occupational 
functioning.  Therefore, it was not factually ascertainable 
from this evidence that an increased evaluation for the 
veteran's PTSD was warranted during the one year period prior 
to his May 1, 2001 claim.  As a consequence, an effective 
date earlier than May 1, 2001 cannot be awarded.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than May 1, 2001 for the award of a 100 percent 
disability evaluation for the service-connected PTSD.


Effective date for service connection : diabetes mellitus and 
hypertension

The evidence of record indicates that the veteran filed his 
claim for diabetes mellitus and hypertension as secondary to 
the diabetes mellitus on May 30, 2001.  He asserted that 
service connection was warranted based upon his exposure to 
Agent Orange while serving in Vietnam.  Service connection 
was granted for both disorders, with an effective date of May 
8, 2001, the effective date of the regulation that added 
diabetes mellitus to the list of diseases presumed to be 
related to herbicide exposure.  See 38 C.F.R. § 3.309(e) 
(2005); see also Liesegang, supra.

After a careful review of the evidence of record, it is found 
that effective dates earlier than May 8, 2001 for the award 
of service connection for diabetes mellitus and hypertension 
are not warranted.  As noted above, the effective date of an 
award of service connection based upon a liberalizing law, 
such as the law adding diabetes mellitus to the list of 
diseases presumed to be related to herbicide exposure, cannot 
usually be earlier than the effective date of the change.  In 
this case, the veteran had filed his claim for service 
connection on May 30, 2001; however, since this claim was 
filed within one year of the effective date of the 
liberalizing law, the effective date was made May 8, 2001, 
the effective date of the change in the law.  No earlier date 
is possible in this case for either the diabetes mellitus or 
the hypertension (the effective date of the award for 
hypertension cannot be made earlier than the grant of service 
connection for diabetes since it has been deemed to be 
secondary to the diabetes).  While the veteran has asserted 
that he filed a claim for service connection for diabetes in 
1997 and 1999, the Board was unable to locate any such claims 
in the claims folder.  There is no claim for diabetes or 
hypertension in the record dated in 1997.  He did file a 
claim in November 1999 which requested increased evaluations 
for his PTSD and back; however, no reference was made to 
diabetes mellitus or hypertension.  Therefore, there is no 
evidence of record that would allow for the award of an 
effective date earlier than May 8, 2001 for service 
connection for diabetes mellitus or hypertension.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claims for effective dates 
earlier than May 8, 2001 for the award of service connection 
for diabetes mellitus and hypertension.





ORDER

An effective date earlier than May 1, 2002 for the award of 
the 100 percent disability evaluation for the service-
connected PTSD is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for diabetes mellitus is denied.

An effective date earlier than May 8, 2001 for the award of 
service connection for hypertension is denied.



____________________________________________
G.A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


